Citation Nr: 0920447	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  05-21 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 10, 2003, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1957.

This matter come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

An April 2009 brief, submitted by the Veteran's 
representative, appears to indicate his intent to file a 
claim alleging clear and unmistakable error (CUE) with a 1982 
rating decision. However, this issue has not been previously 
adjudicated by the RO and is not inextricably intertwined 
with the current issue and is, therefore, referred to the RO 
for further consideration.  


FINDINGS OF FACT

1. An unappealed, and therefore final and binding, May 1980 
rating decision denied the Veteran's claim for a TDIU. 

2. The Veteran submitted his most recent claim for TDIU in 
May 2004.

3. The Veteran did not meet the percentage requirements for 
consideration for a TDIU rating prior to June 10, 2003.

4. The record does not factually show that the Veteran was 
unemployable solely due to his service-connected disabilities 
prior to June 10, 2003. 


CONCLUSION OF LAW

The criteria for an effective date prior to June 10, 2003, 
for assignment of a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159 (as amended), 3.400, 4.16 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that entitlement to TDIU 
requires the presence of impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2008). Moreover, such 
impairment must be due to service-connected disabilities. 

Additionally, under 38 C.F.R. § 4.16(a), there are threshold 
percentages that must be met to establish entitlement to 
TDIU. Specifically, when a veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when: 1) if there is 
only one disability, this disability shall be ratable at 60 
percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Turning now to the procedural history of the case, the 
Veteran initially filed a claim for TDIU in March 1979.  His 
claim was denied in a July 1979 rating decision.  In May 
1980, the RO once again considered and denied his claim. He 
did not appeal that decision and it became final and binding 
based on the evidence then of record. See 38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103. 

He once again filed a claim for TDIU on May 18, 2004.  In an 
August 2004 rating decision, he was granted entitlement to 
TDIU effective June 10, 2003, the date he met the schedular 
requirements for a TDIU.  He contends that an effective date 
to 1979 is warranted as he has been disabled since then 
allegedly due to his low back disability, as shown by his 
award of Social Security Administration (SSA) disability 
benefits. 

As the current effective date is June 10, 2003, well before 
the May 18, 2004, date of claim, the issue is whether the 
Veteran's inability to follow a substantially gainful 
occupation became factually ascertainable within one year of 
the date of claim, i.e. as of May 18, 2003.  Thus, under the 
circumstances of this case, the inquiry is simply whether 
entitlement to TDIU can be found between May 18, 2003 (one 
year prior to date of claim), and June 10, 2003 (current 
effective date).

To that end, the Veteran met the threshold percentages of 38 
C.F.R. § 4.16(a) as of June 10, 2003.  Prior to June 10, 
2003, he was only service-connected for a lumbosacral strain 
at 40 percent disabling.  In a March 2004 rating decision, he 
was additionally awarded a 20 percent rating for sciatic 
neuropathy of the left lower extremity, and a 10 percent 
rating for sciatic neuropathy of the right lower extremity, 
both effective June 10, 2003.  

The Board notes that for purposes of determining a TDIU 
rating, disabilities resulting from a common etiology will be 
considered as one disability. 38 C.F.R. § 4.16(a)(2). His low 
back disability and bilateral lower extremity neuropathy 
result from a common etiology and are considered to be a 
single disability under 38 C.F.R. § 4.16(a).  

With consideration of the bilateral factor, as of June 10, 
2003, the single disability arising from a common etiology is 
considered as 60 percent disabling. 38 C.F.R. § 4.25 (2008).  
As such, he first met the percentage criteria of 38 C.F.R. § 
4.16(a) for consideration for a TDIU on June 10, 2003, but 
not before that date. 

However, this alone does not establish entitlement to TDIU. 
Again, it must be shown that he was unable to follow 
substantially gainful employment due to service-connected 
disabilities.  The evidence of record between May 18, 2003, 
and June 10, 2003, fails to demonstrate this.  In so finding, 
the Board acknowledges  May 2003 VA outpatient treatment 
records documenting back pain. However, none of these records 
assess the Veteran's ability to work.  

As 38 C.F.R. § 3.400(o)(2) does not provide a basis for an 
earlier effective date, the Board will consider whether the 
date of claim warrants an earlier effective date.  As 
previously noted, entitlement to TDIU was deemed to have 
arisen on June 10, 2003, the date the Veteran could no longer 
work due to service-connected disabilities. 

Thus, an earlier effective date cannot, by definition, be 
assigned as the date the claim was received (May 18, 2004) 
because the claim was received approximately 10 months after 
the current effective date. Indeed, even if a claim was 
received prior to June 10, 2003, but since the last final May 
1980 rating decision, the later date would control. Moreover, 
any claim received subsequent to June 10, 2003, would not 
entitle him to an earlier effective date.

The Board acknowledges that the provisions of 38 C.F.R. § 
3.155 and § 3.157 recognize informal claims. However, in the 
present case it is not necessary to consider whether any 
documents of record might constitute an informal claim for 
TDIU. Again, even if an informal claim received prior to June 
10, 2003, was identified, June 10, 2003, still represents the 
date entitlement arose because that is the date entitlement 
arose, and the latter of the two dates controls.  No evidence 
of record demonstrates entitlement to TDIU prior to June 10, 
2003.

For example, although he was in receipt of disability 
benefits from the SSA since 1979, these documents are not 
available.  A December 2006 response from the SSA indicated 
that his file had been destroyed.  Nevertheless, the Board 
notes that a decision granting the Veteran SSA benefits is 
not controlling in a VA claim decision. Roberts v. Derwinski, 
2 Vet. App. 387 (1992) (the fact that SSA has ruled that a 
veteran is disabled, under SSA law, does not establish, in 
and of itself, that the Veteran is permanently and totally 
disabled for purposes according to the laws and regulations 
governing VA). 

Moreover, although he complained of an inability to work, due 
to his disorder, at a March 1982 VA examination, no 
assessment was provided regarding his ability to work based 
on his service-connected disability.  Thus, while there is 
evidence in the file that he has not worked since 
approximately 1979, the Board reiterates that there was no 
evidence that he was unable to work solely due to his 
service-connected disabilities, prior to June 10, 2003.  As 
such, regardless of whether any of the above documents can be 
considered an informal claim for TDIU, June 10, 2003, 
correctly represents the date entitlement arose, and the 
latter of the two dates controls.

In sum, there is no basis for assignment of an effective date 
prior to June 10, 2003, for the award of TDIU. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with an 
effective date assigned following the grant of TDIU.  Courts 
have held that once a claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims file.  He additionally 
submitted private treatment records. Attempts to associate 
his SSA documents with his claim file were exhausted.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for the full 
and fair adjudication of this claim.  

Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An effective date prior to June 10, 2003, for the grant of 
TDIU, is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


